*242ON REHEARING.
In -admitting the evidence that the pump was to be furnished within thirty days the trial court committed error. No ■time of delivery having been written in the contract, the law implies that it should be a reasonable time. This implication of the law is as much a part of the contract as if it was written therein in words. The contract was not incomplete. On the contrary it was a full expression of the entire understanding, and therefore falls within the rule which prevents the admission of oral evidence to vary or alter a written contract. “The legal effect of a written contract is as much within the protectiomof the rule which forbids the introduction of parol evidence as its language.” Barry v. Ransom, 2 Kern. 462. “Where the legal construction and effect of an instrument are well settled, it is varying the instrument to show that the parties intended something else as much as it would be to prove that the terms used were not in accordance with the previous agreement.” LaForge v. Rickett, 5 Wend. 187; Creery v. Holly, 14 Wend. 30; Thompson v. Ketchum, 8 Johns, 190. “Where the language of -an instrument has a settled legal meaning, its construction is not open to evidence.” 2 Parsons on Contracts, 551 (star p.).
Where no time of payment is mentioned in- a written contract for things sold, the law presumes cash on demand, and parol proof of -a specified time having been agreed upon contemporaneously is not admissible. Ryan v. Hall, 13 Met. 520; Warren v. Wheeler, 8 Met. 97. The same rule of law is established in England. Ford v. Yates, 2 M. & G. 549; Greaves v. Ashlin, 3 Camp. 426; Simpson v. Henderson, 1 Moo. & M. 300.
Text writers state the same rule. “If the contract specifies no time, the law implies that it shall be performed within a reasonable time; -and will not permit this implication to be rebutted by extrinsic testimony going to fix a definite term, *243because this varies the contract.” 2 Parsons on Contracts, 661 (star p.); 1 Chitty on Contracts, 144. So, “where anything is to be done, as goods to be delivered, or the like, and no time is specified in the contract, it is then a presumption of law that the parties intended and agreed that the thing should be done in a reasonable time.” 2 Parsons on Contracts, 535. If no time of payment is written in a promissory note it is payable on demand and parol evidence is not admissible to prove the contrary. Bank v. Hunt, 25 Mo. App. 170. A bill of lading which is silent as to place of storage imports a contract that the goods are to Be stowed under deck and parol evidence that it was agreed they should be stowed on deck is inadmissible. The Delaware, 14 Wallace, 579.
The foregoing shows that the judgment should be reversed and the cause remanded.
All concur.